NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  SHARON HARDEN, Plaintiff/Appellant,

                                        v.

                CPLC ESTANCIA, LLC, Defendant/Appellee.

                             No. 1 CA-CV 21-0092
                              FILED 10-14-2021


           Appeal from the Superior Court in Maricopa County
                          No. CV2020-006171
                 The Honorable James D. Smith, Judge

                                  AFFIRMED


                                   COUNSEL

Sharon Harden, Phoenix
Plaintiff/Appellant

Hull, Holliday, & Holliday, PLC, Phoenix
By Matthew Schlabach
Counsel for Defendant/Appellee



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the Court’s decision, in which Presiding
Judge Peter B. Swann and Judge David D. Weinzweig joined.
                      HARDEN v. CPLC ESTANCIA
                         Decision of the Court

M c M U R D I E, Judge:

¶1           Sharon Harden appeals from the superior court’s order
denying her partial summary judgment motion and granting CPLC
Estancia, LLC’s cross-motion for summary judgment.1 We reject Harden’s
arguments and affirm the judgment.

             FACTS AND PROCEDURAL BACKGROUND

¶2             In May 2020, Harden, representing herself, filed suit against
her landlord, Estancia, alleging violations of fair housing laws, breach of
contract, willful negligence, breach of a warranty deed, and retaliation. She
eventually filed a motion for partial summary judgment but included
neither a statement of facts nor attached affidavits or other evidence.
Instead, Harden argued she had a right to recover damages based on the
assertions in her motion.

¶3            Estancia filed a response along with a cross-motion for
summary judgment. Harden neither replied in support of her motion nor
responded to Estancia. The superior court denied Harden’s motion because
she did not support it with a statement of facts or admissible evidence. The
court then granted Estancia’s cross-motion for summary judgment because
Harden failed to respond.

¶4           Harden appealed, and we have jurisdiction under A.R.S.
§ 12-2101(A)(1).

                              DISCUSSION

¶5            To begin, Estancia contends Harden’s opening brief should be
disregarded and this appeal dismissed for failure to comply with the
Arizona Rules of Civil Appellate Procedure. Although we agree the
opening brief is deficient, we address the merits of the appeal at our
discretion. We note, however, that “[w]e hold unrepresented litigants in
Arizona to the same standards as attorneys.” Flynn v. Campbell, 243 Ariz. 76,
83, ¶ 24 (2017).


1       Harden originally also named Camelback 4001, LLC as a defendant
in this case. But Harden did not obtain a separate summons in Camelback’s
name, nor did she serve Camelback. Camelback has made no filings. The
caption has been amended to reflect the correct parties on appeal and to be
used for all future filings in this case.



                                     2
                       HARDEN v. CPLC ESTANCIA
                          Decision of the Court

¶6             Summary judgment is proper when “there is no genuine
dispute as to any material fact and the moving party is entitled to judgment
as a matter of law.” Ariz. R. Civ. P. 56(a). “We review a trial court’s grant of
summary judgment de novo and independently determine whether [the]
court’s legal conclusions were correct.” Goldman v. Sahl, 248 Ariz. 512, 519,
¶ 16 (App. 2020). “We view the facts in the light most favorable to the party
against whom summary judgment was granted.” In re Est. of Gardner, 230
Ariz. 329, 331 ¶ 7 (App. 2012).

¶7            On a motion for summary judgment, a court generally
considers statements from affidavits and depositions. Prairie State Bank v.
I.R.S., 155 Ariz. 219, 221, n.1A (App. 1987). “[A]n unsworn and unproven
assertion is not a fact that a trial court can consider in ruling on a motion
for summary judgment.” GM Dev. Corp. v. Cmty. Am. Mortg. Corp., 165 Ariz.
1, 5 (App. 1990).

¶8            Harden’s motion for partial summary judgment lacked a
statement of facts required by Arizona Rule of Civil Procedure 56(c)(3)(A).
Further, the purported “facts” in her motion are not supported by
admissible evidence. Thus, her motion for partial summary judgment was
correctly denied.

¶9            Additionally, a court may summarily grant a motion if the
opposing party fails to respond. Ariz. R. Civ. P. 7.1(b)(2). Estancia
cross-moved for summary judgment, and Harden did not respond. Thus,
Estancia’s cross-motion for summary judgment was correctly granted.2

¶10            Finally, Estancia seeks attorney’s fees and costs on appeal
under its subsidiary’s lease agreement with Harden. Contractual attorney’s
fees provisions are enforced according to their terms. Chase Bank of Ariz. v.
Acosta, 179 Ariz. 563, 575 (App. 1994). The lease agreement includes a clause
entitling the prevailing party in litigation arising out of the lease to
reasonable attorney’s fees and costs. As the prevailing party, Estancia is
entitled to an award of attorney’s fees and costs under the lease agreement
after complying with Arizona Rule of Civil Appellate Procedure 21.




2     The superior court also found the materials Estancia submitted
showed it was entitled to summary judgment. This court has reviewed the
record and agrees.



                                       3
             HARDEN v. CPLC ESTANCIA
                Decision of the Court

                        CONCLUSION

¶11   We affirm.




                   AMY M. WOOD • Clerk of the Court
                   FILED: AA




                                  4